 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12
     ANDRE ANTONIO DUPREE,                                   2:17-cv-02543 MCE AC P
13
                                           Petitioner,
14
                    v.                                       [PROPOSED] ORDER
15

16   W. MUNIZ, Warden,
17                                      Respondent.
18

19         Upon considering Respondent’s third request for extended time, ECF No. 25, and good

20   cause appearing, Respondent shall have an additional thirty days, to and including November 26,

21   2018, to file and serve a reply to Petitioner’s opposition to Respondent’s motion to dismiss. No

22   further extensions of time will be granted.

23          SO ORDERED.
24   DATED: October 23, 2018
25

26

27

28
                                                         1
                                                                             Order (2:17-cv-02543-MCE-AC)
